         Case 1:20-cv-08564-ALC-SN Document 30 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                August 23, 2021

MARCUS YOUNG, individually and on behalf
of all other persons similarly situated,
                               Plaintiff,
                                                            20-cv-8564 (ALC) (SN)
                     -against-
                                                            ORDER
THE NEW YORK CITY DEPT. OF
EDUCATION,

                                 Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Parties' stipulation of dismissal with prejudice for this

matter. ECF No. 29. As this is a FLSA case, if the Parties have settled, they are ORDERED

to file the settlement and a joint memorandum of law, not to exceed 10 pages, explaining why

the proposed settlement is fair and reasonable and otherwise does not raise any of the

concerns cited by the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015). The proposed settlement and accompanying memorandum shall be

filed no later than September 14, 2021.

SO ORDERED.


Dated:     August 23, 2021
           New York, New York
                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
